DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15, 21-25 in the reply filed on 09/07/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-6,21,23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshigiwa (US Pub No. 20190198547).


 	With respect to claim 1, Yoshigiwa discloses a semiconductor layer (22,21,23,Fig.1); a plurality of metal isolation features (42D, para 62) disposed in the semiconductor layer; a metal grid disposed directly over and in contact with the plurality of metal isolation features (42U,Fig.1); and a plurality of microlens features disposed over the metal grid (45,Fig.1).

 	With respect to claim 1, Yoshigiwa discloses a semiconductor layer (22,21,Fig.1); a plurality of metal isolation features (42D, para 62) disposed in the semiconductor layer; a metal grid disposed directly over and in contact with the plurality of metal isolation features (42U,Fig.1); and a plurality of microlens features disposed over the metal grid (45,Fig.1).


 	With respect to claim 2, Yoshigawa discloses wherein the plurality of metal isolation features extend partially into the semiconductor layer (fig.1).

 	With respect to claim 3, Yoshigawa discloses wherein the plurality of metal isolation features extend completely through the semiconductor layer (Fig.1). 

 	With respect to claim 5, Yoshigiwa discloses wherein the plurality of metal isolation features are disposed over a plurality of dielectric isolation feature (41U,41D,Fig.1)  disposed in the semiconductor layer (41D is disposed in the semiconductor layer, the claim does not require all the layers to be in the semiconductor layer).

 	With respect to claim 6, Yoshigiwa discloses wherein the plurality of metal isolation features extend at least partially through a plurality of dielectric isolation feature (42 has two parts,Fig.1) disposed in the semiconductor layer (41D is disposed in the semiconductor layer).

 	With respect to claim 21, Yoshigawa discloses a substrate (21-22,Fig.1); a first deep trench isolation (DTI) feature (on the left,Fig.1) and a second DTI feature (right feature,Fig.1) extending into the substrate (Fig.1); a metal oxide layer disposed between the first DTI feature and the substrate as well as between the second DTI feature and the substrate (41D,Fig.1); and
a metal grid disposed on and in direct contact with the first DTI feature and the second DTI feature (42U,Fig.1).

With respect to claim 23, Yoshigawa discloses wherein the metal oxide layer comprises aluminum oxide (Para 60), hafnium oxide, titanium oxide, barium titanate, zirconium oxide, lanthanum oxide, barium oxide, strontium oxide, yttrium oxide, or a combination thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,11-14,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshigiwa (US Pub No. 20190198547), in view of Yoneda et al (US Pub No. 202100463671).


 	With respect to claim 4, Yoshigiwa discloses that light blocking layer is made from tungsten (62). However, it does not explicitly disclose wherein the plurality of metal isolation features and the metal grid comprise aluminum. On the other hand, Yoneda et al discloses that light blocking layer is made from tungsten or aluminum (Para 127). It would have been obvious to one of ordinary skill in the art to modify Yoshigiwa according to the teachings of Yoneda et al such that light blocking layer is made from aluminum instead of tungsten because they are interchangeable. 

 	

	With respect to claim 11, Yoshigiwa discloses  a first deep trench isolation (DTI) feature (left trench,Fig.1) and a second DTI feature (right trench,Fig.1); a photodetector (22,23,Fig.1) disposed between the first DTI feature and the second DTI feature; and a metal grid (42 U,Fig.1) disposed on and in direct contact with the first DTI feature and the second DTI feature (Fig.1).  Yoshigawa discloses that light blocking layer is made from tungsten (62). However, it does not explicitly disclose wherein the plurality of metal isolation features and the metal grid comprise aluminum. On the other hand, Yoshigawa et al discloses that light blocking layer is made from tungsten or aluminum (Para 127). It would have been obvious to one of ordinary skill in the art to modify Yoshigiwa according to the teachings of Yoneda et al such that light blocking layer is made from aluminum instead of tungsten because they are interchangeable. 

 	With respect to claim 12, Yoshigawa discloses that 42 is conductive (Para 62). However, it does not explicitly disclose a bias source electrically coupled the metal grid, wherein the bias source and the metal grid are configured apply a negative bias to the first DTI feature and the second DTI feature. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Yoshigawa such that disclose  a bias source electrically coupled the metal grid, wherein the bias source and the metal grid are configured apply a negative bias to the first DTI feature and the second DTI feature, in order to create charge flow on the sides of the pixels. 

 	With respect to claim 13, Yoshigawa discloses a semiconductor layer (21-23,Fig.1),
wherein the first DTI feature and the second DTI feature extend partially into the semiconductor layer (Fig.1). However, Yoshigawa does not explicitly disclose wherein the semiconductor layer comprises a thickness between about 1.5 um and about 50 um. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 14, Yoshigawa discloses further comprising: a semiconductor layer (21-22,Fig.1), wherein the first DTI feature and the second DTI feature extend completely into the semiconductor layer (Fig.1). However, Yoshigawa does not explicitly disclose  wherein the semiconductor layer comprises a thickness between about 1.5 um and about 50 um. However, Yoshigawa does not explicitly disclose wherein the semiconductor layer comprises a thickness between about 1.5 um and about 50 um. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 22, Yoshigawa discloses that light blocking layer is made from tungsten (62). However, it does not explicitly disclose wherein the plurality of metal isolation features and the metal grid comprise aluminum. On the other hand, Yoneda et al discloses that light blocking layer is made from tungsten or aluminum (Para 127). It would have been obvious to one of ordinary skill in the art to modify Yoshigiwa according to the teachings of Yoneda et al such that light blocking layer is made from aluminum instead of tungsten because they are interchangeable. 

 
Allowable Subject Matter
Claims 7-10,15,24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI NARAGHI/Examiner, Art Unit 2895